George, J.,
dissenting in part. All persons whose property is affected by a nuisance, though they own the property in severalty and not jointly, may join in an action to abate the nuisance. The nuisance is a common injury to all of them, though the damages to each resulting from it arc separate and distinct. The relief granted must be such as is common to all the plaintiffs. Therefore, in such action, the plaintiffs can not have judgments for the damages done to the property of each. The precise question has been ruled in Grant v. Schmidt, 22 Minn. 1, Murray v. Hay, 1 Barb. Ch. 59, 65, and City of Paducah v. Allen, 20 Ky. Law R. 1342 (49 S. W. 343). The insertion of the prayer for the damages which the plaintiffs have respectively sustained by the alleged nuisance renders the petition multifarious. Neither the general principles of equity nor the uniform procedure act of this State authorize a court of equity to grant such relief. The prayer for the damages which the plaintiffs respectively have sustained by reason df the alleged nuisance should have been stricken.